DETAILED ACTION
This non-final rejection is responsive to the RCE filed 20 April 2022.  Claims 1-20 are pending.  Claims 1, 8, and 15 are independent claims.  Claims 1, 3-5, 7, 8, 10-12, 14, 15, 17, 18, and 20 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant’s prior art arguments have been fully considered and they are partially persuasive.
Applicant argues (pg. 11) that Kawalkar does not teach an “override” button.
Examiner respectfully disagrees.  Kawalkar teaches (Fig. 7 and ¶[0063]-¶[0064]) the checklist item itself acting as an override button since the user can long press the item to choose to ignore the error.  Applicant is arguing for functionality that is not yet present in the claims.
Applicant further argues (pgs. 12-14) that the cited references do not teach “the sequence of completion”, as required by claims 3-5, 10-12, and 16-18
Examiner agrees.  Accordingly, a new reference, Kestone (US 2019/0279158 A1), has been added to the rejections of claims 3-5, 10-12, and 16-18.
Applicant further argues (pg. 12) that Kawalkar does not teach a separate override button 
However, the claims do not necessitate a separate override button.  The claims merely specify: “displaying an error message and an override button on the GUI”.  Accordingly, Kawalkar teaches the limitation in question.
Applicant further argues (pgs. 13-14) that the cited references do not teach the newly added limitations to the independent claims. 
Examiner respectfully disagrees.  As shown below, Singh teaches a flowchart where the user attempts to fix an error and further continuing to display an error pop-up if the error is not resolved.  Kawalkar further teaches displaying the checklist item as an override button whenever the error exists.
The foregoing applies to all independent claims and their dependent claims.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9, 13-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy (US 2017/0291723 A1) hereinafter known as Reddy in view of Singh (US 2011/0145297 A1) hereinafter known as Singh in view of Kawalkar (US 2016/0216849 A1) hereinafter known as Kawalkar.

Regarding independent claim 1, Reddy teaches:
receiving a first user and/or system input associated with a graphical user interface (GUI) of the electronic checklist;  (Reddy: Fig. 3 and ¶[0021], ¶[0026], and ¶[0036]; Reddy teaches user input for completing a checklist.)
determining whether the first user and/or system input triggers an error;  (Reddy: Fig. 3 and ¶[0039]; Reddy teaches determining that a checklist item is not complete.)
in response to determining that the first user and/or system input triggers the error, displaying an error message ... on the GUI, ... ;  (Reddy: Figs. 3 and 5 and ¶[0039] and ¶[0045]; Reddy teaches determining that a checklist item is not complete and displaying an alert.)
receiving a second user and/or system input;  (Reddy: Fig. 3 and ¶[0039]; Reddy teaches determining that a checklist item is not complete.)
...
...
...

Reddy does not explicitly teach:
determining whether the second user and/or system input resolves the error; 
in response to determining the second user and/or system input resolves the error, removing the error message from the GUI; and
in response to determining the second user and/or system input does not resolve the error, continuing to display the error message ... .

However, Singh teaches:
determining whether the second user and/or system input resolves the error;  (Singh: Fig. 3 and ¶[0030]; Singh teaches performing data validation on a cell and highlighting incorrect input data.  The user is able to fix the input.)
in response to determining the second user and/or system input resolves the error, removing the error message from the GUI; and  (Singh: Fig. 3 and ¶[0030]; Singh teaches performing data validation on a cell and highlighting incorrect input data.  The user is able to fix the input.  If the data is valid, the flowchart goes to steps 380 and then to 310 where all highlighting is removed.)
in response to determining the second user and/or system input does not resolve the error, continuing to display the error message and ... .  (Singh: Fig. 3 and ¶[0030]; Singh teaches the user trying to fix the input (345).  If the data is not valid, the invalid cells are still highlighted and an error is shown.) 


Reddy and Singh are analogous to the present invention, as both references are reasonably pertinent to the problem faced by the inventor, i.e. validating the user input data.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method for filling out an aircraft checklist which displays alert for incorrect inputs as taught in Reddy with further allowing the user to correct the inputs and remove the alerts (highlighting) as taught in Singh.  Reddy already teaches an aircraft checklist which determines whether the data input by the user is valid.  However, Reddy does not explicitly teach further allowing the user to correct the inputs and remove the alerts.  Singh provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Reddy to include teachings of Singh because the combination would allow the user to fix the data items, as suggested by Singh: ¶[0030].

Reddy in view of Singh does not explicitly teach:
... and an override button ... wherein the override button is selectable to accept the first user and/or system input as correct;
... and an override button on the GUI.

However, Kawalkar teaches:
... and an override button ... wherein the override button is selectable to accept the first user and/or system input as correct;  (Kawalkar: Fig. 7 and ¶[0063]-¶[0064]; Kawalkar teaches the pilot being able to long press an error checklist item to choose to ignore the error.)
... and an override button on the GUI.  (Kawalkar: Fig. 7 and ¶[0063]-¶[0064]; Kawalkar teaches displaying the checklist item as an override button whenever the error exists.)

Kawalkar is in the same field of endeavor as the present invention, since it is directed to performing checklists.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method for filling out an aircraft checklist which displays alert for incorrect inputs and allowing the user to correct the inputs and remove the alerts (highlighting) as taught in Reddy in view of Singh with further an ability to override the error as taught in Kawalkar.  Reddy in view of Singh already teaches an aircraft checklist which determines whether the data input by the user is valid and allowing the user to correct the inputs and remove the alerts.  Singh further teaches allowing the user to attempt to correct the error and if the error exists to display an error pop-up.  However, Reddy in view of Singh does not explicitly teach an ability to override the error.  Kawalkar provides this additional functionality, i.e. displaying a checklist item which acts as an override button whenever an error exists.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Reddy and Singh to include teachings of Kawalkar because the combination would allow the user to ignore the error, as suggested by Kawalkar: ¶[0063]-¶[0064].




Regarding claim 2, Reddy in view of Singh in view of Kawalkar further teaches the method of claim 1 (as cited above).

Reddy further teaches:
wherein the determining whether the first user and/or system input triggers the error includes: determining whether the electronic checklist is being performed properly based on one or more data structure(s) and/or one or more function(s) from a loadable database and the first user and/or system input.  (Reddy: Figs. 1 and 5 and ¶[0020]-¶[0021]; Reddy teaches determining whether a flight checklist item is complete by obtaining image data at aircraft equipment at location for each of the flight checklist items, accessing stored default images for the aircraft equipment at the server system 106, and comparing the sets of images.)




Regarding claim 6, Reddy in view of Singh in view of Kawalkar further teaches the method of claim 1 (as cited above).

Reddy further teaches:
wherein the error message includes visual indication(s) and/or notification(s) near tasks associated with the error, the visual indication(s) include a change in status indicator for the tasks.  (Reddy: ¶[0034] and ¶[0039]-¶[0040]; Reddy teaches displaying alerts and notifications with respect to the checklist items.)




Regarding claim 7, Reddy in view of Singh in view of Kawalkar further teaches the method of claim 6 (as cited above).

Singh further teaches:
wherein the displaying the error message on the GUI includes emphasizing the tasks associated with the error by performing one or a combination of: bold and/or italicize on text or symbols associated with the tasks associated with the error, and/or dimming a background of not completed tasks and/or non-required tasks.  (Singh: ¶[0022]; Singh teaches identifying grid cells with incorrect data input with a different text color.  Since the cell is presented in a different color, the foregoing teach “bold”.  In other words, the cell may be presented in a darker color than the other text.)



Regarding claims 8, 9, 13-15, 19, and 20, these claims recite a system and a non-transitory computer-readable medium that perform the method of claims 1, 2, 6, and 7; therefore, the same rationale for rejection applies.



Claims 3-5, 10-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy in view of Singh in view of Kawalkar in view of Kestone (US 2019/0279158 A1) hereinafter known as Kestone.

Regarding claim 3, Reddy in view of Singh in view of Kawalkar further teaches the method of claim 2 (as cited above).

Reddy further teaches:
wherein the one or more data structure(s) and/or the one or more function(s) from the loadable database include, for the electronic checklist, proper execution information, ...  (Reddy: Figs. 1 and 5 and ¶[0016]; Reddy teaches comparing images of the repaired section of the aircraft to stored default images for each checklist item.  The foregoing teaches required tasks for completion of the electronic checklist.)

Reddy does not explicitly teach:
... the proper execution information including information indicating a sequence of completion of the electronic checklist.

However, Kestone teaches:
... the proper execution information including information indicating a sequence of completion of the electronic checklist.  (Kestone: Fig. 2 and ¶[0029]-¶[0030]; Kestone teaches retrieving checklists from a library which include sequential steps to be performed.)

Keston is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. a user performing tasks indicated by a checklist.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method for filling out an aircraft system which retrieves checklist task for the user to perform as taught in Reddy in view of Singh in view of Kawalkar with further retrieving a sequence of tasks as taught in Kestone.  Reddy in view of Singh in view of Kawalkar already teaches an aircraft system which retrieves tasks associated with the checklist.  However, Reddy in view of Singh in view of Kawalkar does not explicitly teach a sequence of tasks.  Kestone provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Reddy, Singh, and Kawalkar to include teachings of Kestone because the combination would allow retrieval of checklists which have a proper procedure, as suggested by Kestone: ¶[0030].




Regarding claim 4, Reddy in view of Singh in view of Kawalkar in view of Kestone further teaches the method of claim 3 (as cited above).

Reddy further teaches:
wherein the determining whether the electronic checklist is being performed properly includes: determining which task(s) of the electronic checklist have been completed, indicating one or more tasks have been completed;  (Reddy: ¶[0031]-¶[0032]; Reddy teaches determining which checklist items are complete and which are incomplete.)
...
...

Kestone further teaches:
comparing the one or more tasks that have been completed to the sequence of completion; and  (Kestone: Fig. 2 and ¶[0029]-¶[0037]; Kestone teaches determining whether the set of sequential steps have been performed in accordance with the protocol.)
determining whether the sequence of completion is being followed based on the comparison.  (Kestone: Fig. 2 and ¶[0029]-¶[0070]; Kestone teaches determining whether the set of sequential steps have been performed in accordance with the protocol.)




Regarding claim 5, Reddy in view of Singh in view of Kawalkar in view of Kestone further teaches the method of claim 4 (as cited above).

Kestone further teaches:
wherein the determining whether the sequence of completion is being followed based on the comparison includes: determining a sequence of completed tasks for the one or more tasks that have been completed based on the one or more tasks that have been completed and associated times of user inputs and/or system inputs for the one or more tasks; and determining whether the sequence of completed tasks is different from the sequence of completion for completion of the checklist; and in response to determining the sequence of completed tasks is different from the sequence of completion, determine that the error is triggered.  (Kestone: Fig. 2 and ¶[0029]-¶[0070]; Kestone teaches determining whether the set of sequential steps have been performed in accordance with the protocol and displaying an alert to the user if the sequential steps have not been performed in accordance with the protocol.)



Regarding claims 10-12 and 16-18, these claims recite a system and a non-transitory computer-readable medium that perform the method of claims 3-5; therefore, the same rationale for rejection applies.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145